DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022. 
Claim Warning
Applicant is advised that should claim 10 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220074024 A). 
1. Smith discloses a method for making a three-dimensional hierarchical layered porous copper [Abstract, claim 1, claims 8-10], comprising: 
providing a copper-zinc alloy precursor comprising β′ phase and a γ phase [claim 8, “metal element is selected from copper”; claim 10, “alloy melt has an atomic content of the metal element of between 20% and 60%”; claim 9, “at least one alloying element is selected from…zinc”; claim 13, “alloy melt is obtained by combining…copper and zinc”]; and 
treating the copper-zine alloy precursor by electrochemical dealloying [claim 5, “dealloying is performed by chemical or electrochemical etching”].
Smith fails to provide an explicit example of “a copper-zinc alloy precursor comprising β′ phase and a γ phase”. However, Smith suggests the use of a copper and zinc alloy for the metal alloy [claim 13], where the copper [claim 8] is present in amounts of between 20% and 60% [claim 10]. Further Smith teaches that alloy melt is heated and held at a temperature of about 300° C.-2,000° C. for at least 10 minutes to allow for homogenization [para. 0029], and then cooled to ensure formation of dendrites [para. 0042-43; claim 1].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming a metal structure having a porous inter-dendritic matrix, of Smith, to include performing the method on an alloy melt comprising copper in amounts between 20% and 60% with the alloying element zinc, as suggested by Smith (see above), with the predictable result of forming a metal structure having a porous inter-dendritic matrix by dealloying the zinc [claim 1, claim 13]. 
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
The above concentrations of the CuZn alloy melt further render obvious the composition which, at a temperatures below 468 degrees Celsius, would form the claimed β′ phase and a γ phase (i.e., Cu-Zn alloys comprising about 40-50% Copper). See Figure 1 below which shows the phases formed in Cu-Zn alloys at various temperatures and concentrations.  
Here, Smith discloses the dealloying procedure may be performed at a dealloying temperature of between about 20° C. and about 300° C. [claim 7], which would be expected to inherently result in the claimed phases within the disclosed ranges of Cu-Zn alloys concentrations. 

    PNG
    media_image1.png
    350
    512
    media_image1.png
    Greyscale
 
Figure 1. “Copper-Zinc Alloys: The Brasses” (https://www.totalmateria.com/page.aspx?ID=CheckArticle&site=ktn&NM=69)
6. Modified Smith discloses the method of claim 1, wherein the copper-zine alloy precursor consists of the β′ phase and the y phase [see rejection of claim 1 above; claim 13, “alloy melt is obtained by combining…copper and zinc] , and an atomic ratio of zinc is in a range from 55% to 60% [claim 10, “alloy melt has an atomic content of the metal element of between 20% and 60%”, thus a Zn concentration of 40-80%, which renders obvious the claimed range]. 
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
7. Modified Smith discloses the method of claim 1, wherein treating the copper-zinc alloy [claim 13, “copper and zinc”] precursor by electrochemical dealloying [claim 1, claim 5, “dealloying is performed by…electrochemical etching”], so that zinc is removed from the copper-zine alloy precursor [claim 1, “remove alloying element”]. 
8. Modified Smith discloses the method of claim 1, wherein during electrochemical dealloying, an electrolyte is a mixed solution of hydrochloric acid [claim 6, para. 0061, “dealloying solution is an aqueous solution of an acid selected from hydrochloric acid (HCl)”] and sodium chloride [para. 0063, “The electrolyte for use in electrochemical dealloying may be any electrolyte that assists with the selective removal of the at least one alloying element. In some embodiment, the electrolyte is an aqueous solution of NaCl”], and a working electrode is the copper-zinc alloy precursor [para. 0063, “the use of the solid alloy as an electrode”].
9. Modified Smith discloses the method of claim 1, wherein during electrochemical dealloying, a potential of potentiostatic polarization is in a range from -0.2V to 0.2V [para. 0034”, “the differential electrochemical potential of the at least one alloying element relative to the metal element is at least 0.2V.”]
10. Modified Smith discloses a method for making a three-dimensional hierarchical layered porous copper, comprising:
providing a copper-zine alloy precursor comprising a β′ phase and a y phase [claim 8, “metal element is selected from copper”; claim 10, “alloy melt has an atomic content of the metal element of between 20% and 60%”; claim 9, “at least one alloying element is selected from…zinc”; claim 13, “alloy melt is obtained by combining…copper and zinc], wherein an atomic ratio of zinc is in a range from 55% to 60% [claim 10, “alloy melt has an atomic content of the metal element of between 20% and 60%”, thus a Zn concentration of 40-80%, which renders obvious the claimed range]; and
treating the copper-zinc alloy precursor by electrochemical dealloying [claim 1]. 
Smith fails to provide an explicit example of “a copper-zinc alloy precursor comprising β′ phase and a γ phase”. However, Smith suggests the use of a copper and zinc alloy for the metal alloy [claim 13], where the copper [claim 8] is present in amounts of between 20% and 60% [claim 10]. Further Smith teaches that alloy melt is heated and held at a temperature of about 300° C.-2,000° C. for at least 10 minutes to allow for homogenization [para. 0029], and then cooled to ensure formation of dendrites [para. 0042-43; claim 1].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of forming a metal structure having a porous inter-dendritic matrix, of Smith, to include performing the method on an alloy melt comprising copper in amounts between 20% and 60% with the alloying element zinc, as suggested by Smith (see above), with the predictable result of forming a metal structure having a porous inter-dendritic matrix by dealloying the zinc [claim 1, claim 13]. 
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. 
The above concentrations of the CuZn alloy melt further render obvious the composition which, at a temperatures below 468 degrees Celsius, would form the claimed β′ phase and a γ phase (i.e., Cu-Zn alloys comprising about 40-50% Copper). See Figure 1 below which shows the phases formed in Cu-Zn alloys at various temperatures and concentrations.  
Here, Smith discloses the dealloying procedure may be performed at a dealloying temperature of between about 20° C. and about 300° C. [claim 7], which would be expected to inherently result in the claimed phases within the disclosed ranges of Cu-Zn alloys concentrations. 

    PNG
    media_image1.png
    350
    512
    media_image1.png
    Greyscale

Figure 1. “Copper-Zinc Alloys: The Brasses” (https://www.totalmateria.com/page.aspx?ID=CheckArticle&site=ktn&NM=69)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20220074024 A), as applied to claims 1 and 6-10 above, and further in view of Meng et al. (CN 109988932 A). 
2. Modified Smith discloses the method of claim 1, but fails to explicitly disclose (emphasis added):
wherein a method for making the copper-zine alloy precursor comprises:
stacking a copper layer and a zinc layer, to form a composite;
folding the composite in half to form a folded composite, and rolling the folded composite;
repeating the folding and the rolling, to form a composite structure; and
annealing the composite structure [para. 0029, “the alloy melt is heated and held at a temperature of about 300° C.-2,000° C. for at least 10 minutes to allow for homogenization”, which overlaps the claimed range and therefore supports a prima facie case of obviousness for the claimed range. See MPEP 2144.05 I.]
However, Meng discloses a preparation method of nano porous copper, comprising the following steps: providing a copper alloy layer and at least one active metal layer, the copper alloy layer has a first surface and the second surface are respectively provided with the at least one active metal layer on the first surface and the second surface to form a sandwich structure; rolling the sandwich structure to form a composite structure, the repeated fold-rolling the composite structure to form a precursor, eroding the precursor forming the nano-porous copper. [Abstract].
Compared with the existing technology, the preparation method of nano porous copper provided by the embodiment of the present invention by accumulating "folding-rolling" binding de-alloying method to prepare nanometer multi-aperture copper, compared with the traditional belt-throwing method, this invention directly uses the existing copper alloy materials, saves the cost, and the whole preparation process is simple. [pg. 2, “Background”]
In step S1, the material of the copper alloy layer comprises copper metal and alloy element, the alloy element is the active metal element, which can be, but is not limited to zinc, aluminum, nickel in the any one kind of. copper alloy of the copper alloy can be selling on the market, or can be prepared according to need. the thickness of said copper alloy layer can be 0.03mm 3mm %. [pg. 3-4]. 
In step S2, when the at least one active metal layer there is one layer, the active metal layer is firstly folded to " U " type, and then placing the copper alloy layer in the hollow part of the U-shaped active metal layer to form a sandwich structure. the sandwich structure comprising a first active metal layer, a copper alloy layer, and the second active metal layer, the first metal layer and the second metal layer are integrated structure. the active metal layer can be the copper alloy layer is completely covered.
the first surface when the at least one active metal layer number is more than 2, the copper alloy layer provided with at least one active metal layer, and provided with at least one active metal layer so as to form a sandwich structure on the second surface. the active metal layer is provided in the sandwich structure on the first surface and an active metal layer provided on the second surface is separately addressable and is not an integrated structure.
In this embodiment, further comprises cutting edge of said sandwich structure, so the edge overlapping edge and the active metal layer of the copper alloy layer are aligned.
In step S3, the method for rolling the sandwich structure is not limited, it only needs to ensure the thickness of the sandwich structure. Preferably, the thickness of the composite structure is less than or equal to the thickness of the sandwich structure 70%. In this embodiment, applying pressure to said sandwich structure on lower surface of the mill at normal temperature, the thickness of the composite structure formed is half of thickness of the sandwich structure, after 1mm, removing the composite structure edge cracks.
In step S4, the "folding-rolling" represents the one working procedure, firstly folding the composite structure to the composite structure, then rolling the folded, this process is represented by performing the one rolled folding -. the composite structure to the folding method is not limited. In this embodiment, the composite structure to be doubled over, the thickness becomes two times.
repeating the " folded-rolling the process, after the single layer thickness of copper alloy in the composite structure to index is reduced. each folding - - rolling to make the thickness after rolling is reduced to a thickness of 70% or less. times of the repeated " folding-rolling is more than 2. type number of the repeated "folding-rolling" depends on the alloy element in the copper alloy layer and the thickness of the composite structure, can be of nanometer multi-aperture copper aperture to determine repeating " folded-times of rolling. Preferably, the "folding-rolling" repeating for 2-10 times on the composite structure.
continuously repeating the folding-rolling on the composite structure, in multilayer form are present in the precursor of the copper alloy layer in the process of folding-rolling, a copper alloy layer, is formed between adjacent at least one active metal layer.
there are multiple sandwich structure in the precursor, the multiple sandwich structures are stacked in turn. the sandwich structure comprises at least two layers of active metal layer and a copper alloy layer clamped in the middle of the active metal layer. 
In step S5, by etching the precursor for de-alloying treatment, until alloy element in the copper alloy layer is dissolved out to form a plurality of holes.[pg. 3-4]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method forming copper-zinc metal alloys, of Smith, to incorporate forming a metal alloy of copper and zinc using a folding method, of Meng, in order to form a copper-zinc alloy in a simple, and cost-effective manner, and that results in an alloy suitable for dealloying, as taught by Meng [Abstract, pg. 2, “Background”].
3. Modified Smith discloses the method of claim 2, wherein when folding the composite in half to form the folded composite, the zinc layer is inside of the folded composite, and the copper layer is outside of the folded composite [Meng, “step S2”, “the active metal layer is provided in the sandwich structure”]
4. Modified Smith discloses the method of claim 2, wherein a thickness of the folded composite is defined as 2d, during rolling the folded composite, the folded composite is rolled until the thickness of the folded composite becomes d [Meng, “step S3…rolling the sandwich structure”, “half of thickness of the sandwich structure”].
5. Modified Smith discloses the method of claim 2, wherein during annealing the composite structure, an annealing temperature is in a range from 250 degrees Celsius to 300 degrees Celsius [para. 0029, “the alloy melt is heated and held at a temperature of about 300° C.-2,000° C. for at least 10 minutes to allow for homogenization”, which overlaps the claimed range and therefore supports a prima facie case of obviousness for the claimed range. See MPEP 2144.05 I.]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods of forming nanoporous copper and/or copper-zinc alloys [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 9:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713